Citation Nr: 1127325	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION





FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


